     Case 4:19-cv-02397 Document 24 Filed on 12/09/19 in TXSD Page 1 of 11
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                  December 09, 2019
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 ENVENTURE GLOBAL                                 §
 TECHNOLOGY, INC.,                                §
                                                  §
                      Plaintiff,                  §   CIVIL ACTION NO. 4:19-cv-02397
                                                  §
        v.                                        §
 WEATHERFORD U.S., L.P.,                          §
                                                  §   JURY DEMANDED
                      Defendant.                  §

                                   PROTECTIVE ORDER

1.    Proceedings and Information Governed. This Order (“Protective Order”) is made
under Rule 26(c) of the Federal Rules of Civil Procedure (“FED. R. CIV. P.”).

        This Protective Order applies to any document, information, or other tangible or
intangible thing (collectively, “documents”) furnished by a party to any other party, as well
as documents furnished by non-parties who receive subpoenas in connection with this
action, if and when the documents are designated by a party or non-party as “Confidential
Information” or “Highly Confidential Information” in accordance with the terms of this
Protective Order. This Protective Order also applies to copies, excerpts, abstracts, analyses,
summaries, descriptions, or other forms of recorded information or data containing,
reflecting, or disclosing all or parts of designated documents.

2.     Designation and Maintenance of Documents and Information.

       A.     “Confidential Information” designation means that the document contains
trade secrets or commercial information not publicly known, which trade secrets or
commercial information is of technical or commercial advantage to its possessor, in
accordance with FED. R. CIV. P. 26(c)(7), or other information required by law or
agreement to be kept confidential.

        B.     The “Highly Confidential Information” designation means that the document
contains information that the producing party deems especially sensitive, which may
include, but is not limited to, confidential research and development, financial, technical,
marketing, any other sensitive trade secret information, or information capable of being
utilized for the preparation or prosecution of a patent application dealing with such subject
matter.



                                              1
     Case 4:19-cv-02397 Document 24 Filed on 12/09/19 in TXSD Page 2 of 11



        C.     “Confidential Information” and “Highly Confidential Information” does not
include, and this Protective Order does not apply to, documents already in the knowledge
or possession of the party to whom disclosure is made unless that party is already bound
by an agreement not to disclose such information, or information that has been disclosed
to the public or third persons in a manner making such information no longer confidential.

3.     Documents Produced in Discovery and Depositions.

        A.    Documents and things produced during the course of this litigation within
the scope of paragraph 2(A) above, may be designated by the producing party as containing
“Confidential Information” by placing on each page and each thing a legend substantially
as follows:

                          CONFIDENTIAL INFORMATION
                         SUBJECT TO PROTECTIVE ORDER

Documents and things produced during the course of this litigation within the scope of
paragraph 2(A) or 2(B) above may be designated by the producing party as containing
“Highly Confidential Information” by placing on each page and each thing a legend
substantially as follows:

                     HIGHLY CONFIDENTIAL INFORMATION
                       SUBJECT TO PROTECTIVE ORDER

       B.     Depositions

              (i)    For deposition testimony or exhibits to be entitled to protection under
this Order, a party must designate the testimony and exhibits disclosed at a deposition as
“Confidential Information” or “Highly Confidential Information” by requesting the
reporter to so designate the transcript or any portion of the transcript at the time of the
deposition.

               (ii)   If no such designation is made at the time of the deposition, any party
has fourteen (14) days after delivery by the court reporter of the transcript of the deposition
session to designate, in writing to the other parties and to the court reporter, what portions
of the transcript and which exhibits the party designates as “Confidential Information” and
“Highly Confidential Information.”

             (iii) During the transcription and following fourteen (14) day period after
a deposition session, the transcript and exhibits must be treated as Highly Confidential
Information, unless the disclosing party consents to less confidential treatment of the
information.




                                              2
     Case 4:19-cv-02397 Document 24 Filed on 12/09/19 in TXSD Page 3 of 11



               (iv) Each party and the court reporter must attach a copy of any final and
timely written designation notice to the transcript and each copy of the transcript in its
possession, custody or control, and the portions designated in such notice must thereafter
be treated in accordance with this Protective Order. It is the responsibility of counsel for
each party to maintain materials containing Confidential Information or Highly
Confidential Information in a secure manner and appropriately identified so as to allow
access to such information only to such persons and under such terms as is permitted under
this Protective Order.

             (v)    If no such designation is made at the deposition or within the fourteen
(14) day period following delivery of the transcript, then the entire deposition will be
considered devoid of Confidential Information or Highly Confidential Information.

4.     Inadvertent Failure to Designate.

      A.      The inadvertent failure to designate a documents as “Confidential
Information” or “Highly Confidential Information” will not be a waiver of a claim that the
document contains confidential information, and will not prevent the producing party from
designating such information as confidential at a later date in writing, so long as the
designation is done with particularity.

       B.     In the event a producing party late designates a document as “Confidential
Information” or “Highly Confidential Information,” the document must be treated by the
receiving party as confidential from the time of receipt of the notice of the “Confidential
Information” or “Highly Confidential Information” designation.

5.     Challenges to Designations.

      A party’s designation of documents “Confidential Information” or “Highly
Confidential Information” is not binding if the procedures below are followed:

       A.     A receiving party may challenge a producing party’s designation at any time.
Any receiving party may request in writing that the producing party change the designation.
The producing party within fourteen (14) days after receipt of a written challenge, must
advise the receiving party whether or not it will change the designation.

       B.     If the parties are unable to reach agreement after the expiration of this
fourteen (14) day period, they shall confer. If they cannot resolve the issue, the receiving
party may seek an order to alter the confidential status of the designated information.

         C.     Until the presiding judge has ruled on a dispute under this paragraph, the
“Confidential Information” or “Highly Confidential Information” designation will remain
in full force and effect, and the document continues to be protected by this Protective Order.




                                              3
     Case 4:19-cv-02397 Document 24 Filed on 12/09/19 in TXSD Page 4 of 11



6.     Disclosure and Use of Confidential Information.

        A.     Information designated as “Confidential Information” or “Highly
Confidential Information” may only be used for purposes of preparation, trial, and appeal
of this action. “Confidential Information” or “Highly Confidential Information” may not
be used under any circumstances for prosecuting any patent application, for patent
licensing, or for any other purpose. This provision does not prevent a party from using
either “Confidential Information” or “Highly Confidential Information” before the United
States Patent and Trademark Office or the Patent Trial and Appeal Board for any patent
asserted by a party, as long as the information is filed under seal and the party who
designated the information agrees to such use in writing; such agreement shall not be
unreasonably withheld.

        B.     Subject to paragraph 9 below, “Confidential Information” may be disclosed
by the receiving party only to the following individuals, provided that such individuals are
informed of the terms of this Protective Order: (a) up to two employees of the receiving
party who are required in good faith to provide assistance in the conduct of this litigation,
including any settlement discussions, and who are identified as such in writing to counsel
for the designating party in advance of the disclosure (three employees if a receiving party
limits its in-house counsel’s review to one counsel); (b) up to two in-house counsel who
are identified by the receiving party; (c) outside counsel of record for the receiving party;
(d) supporting personnel employed by (b) and (c), such as paralegals, legal secretaries, data
entry clerks, legal clerks, and private photocopying services; (e) experts or consultants; and
(f) any persons requested by counsel to furnish services such as document coding, image
scanning, mock trial, jury profiling, translation services, court reporting services,
demonstrative exhibit preparation, or the creation of any computer database from
documents.

        C.      Subject to paragraph 9 below, “Highly Confidential Information” may be
disclosed by the receiving party only to the following individuals, provided that such
individuals are informed of the terms of this Protective Order and are not involved in
prosecution of patents relating to expandables technology: (a) up to two in-house counsel
of the receiving party who are required in good faith to provide assistance in the conduct
of this litigation, including any settlement discussions, and who are identified as such in
writing to counsel for the designating party in advance of the disclosure (one in-house
counsel if the receiving party selects three employees to receive Confidential Information);
(b) outside counsel of record for the receiving party; (c) supporting personnel employed by
outside counsel, such as paralegals, legal secretaries, data entry clerks, legal clerks, private
photocopying services; (d) experts or consultants; (e) those individuals designated in
paragraph 6(F)(c) below; and (f) any persons requested by counsel to furnish services such
as document coding, image scanning, mock trial, jury profiling, translation services, court




                                               4
     Case 4:19-cv-02397 Document 24 Filed on 12/09/19 in TXSD Page 5 of 11



reporting services, demonstrative exhibit preparation, or the creation of any computer
database from documents.

        D.     Further, prior to disclosing “Confidential Information” or “Highly
Confidential Information” to a receiving party’s proposed expert, consultant, or employees,
the receiving party must provide to the producing party a signed Confidentiality Agreement
in the form attached as Exhibit A, the resume or curriculum vitae of the proposed expert or
consultant, the expert or consultant’s business affiliation, and any current and past
consulting relationships in the industry. The producing party will thereafter have fourteen
(14) days from receipt of the Confidentiality Agreement to object to any proposed
individual. The objection must be made for good cause and in writing, stating with
particularity the reasons for the objection. Failure to object within fourteen (14) days
constitutes approval. If the parties are unable to resolve any objection, the receiving party
may apply to the presiding judge to resolve the matter. There will be no disclosure to any
proposed individual during the fourteen (14) day objection period, unless that period is
waived by the producing party, or if any objection is made, until the parties have resolved
the objection, or the presiding judge has ruled upon any resultant motion.

       E.    Counsel is responsible for the adherence by third-party vendors to the terms
and conditions of this Protective Order. Counsel may fulfill this obligation by obtaining a
signed Confidentiality Agreement in the form attached as Exhibit B.

        F.    “Confidential Information” or “Highly Confidential Information” may be
disclosed to a person who is not already allowed access to such information under this
Protective Order if: (a) the information was previously received or authored by the person
or was authored or received by a director, officer, employee or agent of the company for
which the person is testifying as a designee under FED. R. CIV. P. 30(b)(6); (b) the
designating party is the person or is a party for whom the person is a director, officer,
employee, consultant or agent; or (c) counsel for the party designating the material agrees
that the material may be disclosed to the person.

       In the event of disclosure under this section 6(F), only the reporter, the person, his
or her counsel, the presiding judge, and persons to whom disclosure may be made and who
are bound by this Protective Order, may be present during the disclosure or discussion of
Confidential Information.

       Disclosure of material pursuant to this section 6(F) does not constitute a waiver of
the confidential status of the material so disclosed.

7.     Non-Party Information.

     The existence of this Protective Order must be disclosed to any person producing
documents, tangible things, or testimony in this action who may reasonably be expected to



                                             5
      Case 4:19-cv-02397 Document 24 Filed on 12/09/19 in TXSD Page 6 of 11



desire confidential treatment for such documents, tangible things or testimony. Any such
person may designate documents, tangible things, or testimony confidential pursuant to
this Protective Order.

8.     Filing Documents With the Court.

       Any party may submit Confidential Information to the court under seal by
designating the document “sealed” in the CM/ECF system of the court or may deliver the
document for filing by the Clerk’s Office. If a party delivers a copy to the court, the
document must be in a sealed envelope bearing the caption of this action and a label
containing the following:

                             CONFIDENTIAL INFORMATION

                                          [case caption]

                      This envelope, which is being filed under seal,
                contains documents that are subject to a Protective Order
                   governing the use of confidential discovery material

9.     No Prejudice.

       Producing or receiving “Confidential Information” or “Highly Confidential
Information,” or otherwise complying with the terms of this Protective Order, will not: (a)
operate as an admission by any party that any particular “Confidential Information” or
“Highly Confidential Information” contains or reflects trade secrets or any other type of
confidential or proprietary information; (b) prejudice the rights of a party to object to the
production of information or material that the party does not consider to be within the scope
of discovery; (c) prejudice the rights of a party to seek a determination by the presiding
judge that particular materials be produced; (d) prejudice the rights of a party to apply to
the presiding judge for further protective orders; or (e) prevent the parties from agreeing in
writing to alter or waive the provisions or protections provided for in this Protective Order
with respect to any particular information or material.

10.    Conclusion of Litigation.

        Within sixty (60) days after final judgment in this action, including the exhaustion
of all appeals, or within sixty (60) days after dismissal pursuant to a settlement agreement,
each party or other person subject to the terms of this Protective Order is under an
obligation to destroy or return to the producing party all materials and documents
containing “Confidential Information” or “Highly Confidential Information,” and to certify
to the producing party that this destruction or return has been done. However, outside
counsel for any party is entitled to retain all court papers and exhibits, trial transcripts, trial




                                                6
      Case 4:19-cv-02397 Document 24 Filed on 12/09/19 in TXSD Page 7 of 11



exhibits, expert reports, deposition transcripts (and exhibits thereto), and attorney work
provided that any such materials are maintained and protected in accordance with the terms
of this Protective Order.

11.    Other Proceedings.

       By entering this Protective Order and limiting the disclosure of information in this
case, the presiding judge does not intend to preclude another court from finding that
information may be relevant and subject to disclosure in another case. Any person or party
subject to this Protective Order who may be subject to a motion to disclose another party’s
information designated “Confidential” or “Highly Confidential” pursuant to this Protective
Order must promptly notify that party of the motion so that the party may have an
opportunity to appear and be heard on whether that information should be disclosed.

12.    Remedies.

        It is ORDERED that this Protective Order will be enforced by the sanctions set
forth in FED. R. CIV. P. 37(a) and any other sanctions as may be available to the presiding
judge, including the power to hold parties or other violators of this Protective Order in
contempt. All other remedies available to any person injured by a violation of this
Protective Order are fully reserved.

13.    Relief from Protective Order.

        Any party may petition the presiding judge for good cause shown if the party desires
relief from a term or condition of this Protective Order.

                                         9th
         Signed at Houston, Texas, this ________,         December
                                                  day of _____________,   19
                                                                        20__.

                                          _______________________________
                                          Hon. Nancy F. Atlas
                                          United States District Judge



                                                   NAN Y F. ATLAS
                                          SENIOR UNI   STATES DISTRICT JUDGE




                                             7
      Case 4:19-cv-02397 Document 24 Filed on 12/09/19 in TXSD Page 8 of 11



                                        Exhibit A

                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 ENVENTURE GLOBAL                             §
 TECHNOLOGY, INC.,                            §
                                              §
                      Plaintiff,              §     CIVIL ACTION NO. 4:19-cv-02397
                                              §
          v.                                  §
 WEATHERFORD U.S., L.P.,                      §
                                              §     JURY DEMANDED
                      Defendant.              §


                 CONFIDENTIALITY AGREEMENT FOR EXPERT,
                 CONSULTANT OR EMPLOYEES OF ANY PARTY

I, _______________, under penalty of perjury, 28 U.S.C. § 1746, that:

       1.     Information, including documents and things, designated as “Confidential
Information” or “Highly Confidential Information,” as defined in the Protective Order
entered in the above-captioned action (“Protective Order”), is being provided to me
pursuant to the terms and restrictions of the Protective Order.

         2.    I have been given a copy of and have read the Protective Order.

       3.     I am familiar with the terms of the Protective Order and I agree to comply
with and to be bound by its terms.

      4.     I submit to the jurisdiction of the United States District Court for the
Southern District of Texas for enforcement of the Protective Order.

       5.     I agree not to use any “Confidential Information” or “Highly Confidential
Information” disclosed to me pursuant to the Protective Order except for purposes of the
above-captioned litigation and not to disclose any of this information to persons other than
those specifically authorized by the Protective Order, without the express written consent
of the party who designated the information as confidential or by order of the presiding
judge.

       6.     I also agree to notify any stenographic, clerical or technical personnel who
are required to assist me of the terms of this Protective Order and of its binding effect on
them and me.

Patent Protective Order 12/1/09
60082308v.3
    Case 4:19-cv-02397 Document 24 Filed on 12/09/19 in TXSD Page 9 of 11



        7.    I understand that I am to retain all documents or materials designated as or
containing “Confidential Information” or “Highly Confidential Information” in a secure
manner, and that all such documents and materials are to remain in my personal custody
until the completion of my assigned duties in this matter, whereupon all such documents
and materials, including all copies thereof, and any writings prepared by me containing any
“Confidential Information” or “Highly Confidential Information” are to be returned to
counsel who provided me with such documents and materials.

  Signed at _____________, _________, this ________, day of _____________, 20__.



                                         ___________________________________
                                         Signature




                                            9
     Case 4:19-cv-02397 Document 24 Filed on 12/09/19 in TXSD Page 10 of 11



                                        Exhibit B

                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 ENVENTURE GLOBAL                             §
 TECHNOLOGY, INC.,                            §
                                              §
                      Plaintiff,              §     CIVIL ACTION NO. 4:19-cv-02397
                                              §
          v.                                  §
 WEATHERFORD U.S., L.P.,                      §
                                              §     JURY DEMANDED
                      Defendant.              §


        CONFIDENTIALITY AGREEMENT FOR THIRD-PARTY VENDORS

I, _____________, under penalty of perjury, 28 U.S.C. § 1746, that:

       1.     Information, including documents and things, designated as “Confidential
Information” or “Highly Confidential Information” as defined in the Protective Order
entered in the above-captioned action (“Protective Order”), is being provided to me
pursuant to the terms and restrictions of the Protective Order.

         2.    I have been given a copy of and have read the Protective Order.

       3.     I am familiar with the terms of the Protective Order and I agree to comply
with and to be bound by its terms.

      4.     I submit to the jurisdiction of the United States District Court for the
Southern District of Texas for enforcement of the Protective Order.

       5.     I agree not to use any Confidential Information or Highly Confidential
Information disclosed to me pursuant to the Protective Order except for purposes of the
above-captioned litigation and not to disclose any of this information to persons other than
those specifically authorized by the Protective Order, without the express written consent
of the party who designated the information as confidential or by order of the presiding
judge.




Patent Protective Order 12/1/09
60082308v.3
 Case 4:19-cv-02397 Document 24 Filed on 12/09/19 in TXSD Page 11 of 11



Signed at _____________, _________, this ________, day of _____________, 20__.



                                   ___________________________________
                                   Signature




                                     11
